Citation Nr: 1456185	
Decision Date: 12/23/14    Archive Date: 01/02/15	

DOCKET NO.  09-46 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease with retropatellar pain syndrome of the bilateral knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The Veteran served on active duty from May 1964 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Upon review of this case, it would appear that the Veteran has chosen not to perfect his appeal regarding the issue of an increased rating for service-connected bilateral hearing loss.  Accordingly, that issue is not currently before the Board.  

In addition to the issue currently on appeal, the Veteran seeks entitlement to a total disability rating based upon individual unemployability.  In a June 2014 application for a TDIU, the Veteran reported being unable to work due to his hypertension.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, referred to the RO for appropriate action.


FINDING OF FACT

In correspondence of August 2014, the Veteran requested withdrawal of the issue of entitlement to an increased evaluation for service-connected degenerative joint disease with retropatellar pain syndrome of the bilateral knees. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an increased evaluation for service-connected degenerative joint disease with retropatellar pain syndrome of the bilateral knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. §§ 20.204(c) (2014).

In the present case, in correspondence of August 2014, the Veteran withdrew from consideration the issue of entitlement to an increased evaluation for service-connected degenerative joint disease with retropatellar pain syndrome of the bilateral knees.  As the Veteran has withdrawn his appeal regarding the issue of entitlement to an increased evaluation for degenerative joint disease with retropatellar pain syndrome of the bilateral knees, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased evaluation for service-connected degenerative joint disease with retropatellar pain syndrome of the bilateral knees is dismissed.



	                        ____________________________________________
	Nathan Kroes
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


